Adams, Judge,
delivered the opinion of the court.
This suit was founded on an itemized account for work and labor in making a fence, etc., brought before a justice of the peace, where the plaintiff had judgment for $50, from which the defendant appealed to the Common Pleas. The case was by agreement submitted for trial to the court sitting as a jury, and the court found a verdict and gave judgment for plaintiff for $30.
On the trial evidence was given by both parties to sustain the issues made by them'. There were no instructions asked or given, and no question of law raised, except that on the trial the defendant offered to prove that damage had been done to his growing crops by reason of stock breaking through a fence the defendant had made for him.
*558The court excluded this evidence, and properly so, as such damages are too remote to be taken into consideration in estimating what a party might be entitled to on account of inferior workmanship in building a fence. Only such damages as naturally result from a breach of the contract can be considered by the court in such cases.
The evidence was contradictory, but sufficient to warrant the finding. In cases at law, where there is evidence to sustain the verdict, we do not feel at liberty to disturb it.
Judgment affirmed.
The other judges concur.